UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7931


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WENDELL EDWARD BETANCOURT, a/k/a Shawn Nelson, a/k/a Fire,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:01-cr-00025-JPB-JES-5; 3:12-cv-00083-
JPB-JES)


Submitted:   April 9, 2014                 Decided:   April 16, 2014


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wendell Edward Betancourt, Appellant Pro Se.       Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wendell Edward Betancourt seeks to appeal the district

court’s    order      denying       his    Fed.       R.    Civ.    P.     60(b)       motion    for

relief from the district court’s order denying and dismissing

his successive 28 U.S.C. § 2255 (2012) motion.                                 The order is not

appealable       unless        a    circuit          justice        or     judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability           will        not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a     prisoner         satisfies       this    standard       by

demonstrating         that     reasonable            jurists       would        find    that     the

district       court’s      assessment        of      the    constitutional            claims     is

debatable      or     wrong.        Slack     v.      McDaniel,          529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that     Betancourt          has        not      made        the     requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

                                                 2
and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3